Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
The claims include part numbers. Remove them.
Claims 1-9 limit by “first switches (104)” [Claims 1 & 8), but the figures only show a single first switch 104. Please make the claims and drawings consistent. For purpose of examination, a single first switch will be sufficient.
For Claim 9, the applicant claimed “the second switches”. As only a single second switch was claimed, there is no antecedent basis for this switch. For purpose of examination, a single second switch will be sufficient.
Claim 9, final line applicant has “variable, both”. Emend to “variable, or both”.
Claim 4, the applicant claims “the DC/DC converter” but “a DC/DC converter” was never introduced. The examiner notes that “a first DC/DC converter” and “a second DC/DC converter” was introduced previously in claims 2 & 3 (which Claim 4 does not depend). For purposes of examination, the examiner will assume the applicant meant Claim 4 depended upon Claim 3 and “at least one of the first DC/DC converter and the second DC/DC converter is a bidirectional DC/DC converter.”
Claim 5, the applicant claims “the switches”. There is no antecedent basis for this limitation. For purposes of examination, the examiner will assume the applicant means “the first switch and the second switch”.

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the temperature and voltage monitoring/sensors are not shown (Claims 1-9), first switches (claims 1-9 describes switches, but Figs. 1-3 only show a single switch for it, plus the part number is only of a single switch), and the temperature and voltage threshold comparison and corresponding control algorithm (claims 1-9; flow chart recommended) must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because as noted above, the abstract should be no longer than 150 words, while the current abstract is 157 words long (159 if counting or/and separately). Emend to crop it to 150 words. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (USPGPN 20160064979).
Independent Claim 1, Huang discloses an electrical energy storage system (Figs. 1-9 and 23) comprising: a plurality of electrochemical energy storage units (102, 102a, 102b), which are electrically connectable by means of first switches (135, see claim objection) to first terminal poles of the electrical energy storage system for providing a first electrical voltage (120); at least one second terminal pole for providing a second electrical voltage (path to 120 splitting from 120); one or more sensors for detecting a voltage variable representing an electrical voltage of one or more electrochemical energy storage units, a temperature variable representing a temperature of one or more electrochemical energy storage units, or both (¶[173] describes monitoring of the battery voltage, see further ¶’s [213, 277, 300, 335-337, 342]; battery temperature monitoring see ¶’s [259, 263, 277, 290, 334, 341, 342]; a second switch (130), which is electrically connected to at least one of the electrochemical energy storage units, wherein, by means of the second switch, a pole the at least one electrochemical energy storage unit is electrically connectable to the second terminal pole for providing the second electrical voltage, which is substantially equal to or less than the first electrical voltage (buck circuit 120 would reduce the voltage; examiner notes the applicant only claimed electrical connection, where when 130 is connected, it is electrically connected), depending on the detected voltage variable, temperature variable, both (¶’s [263, 335-337, 341, 342] describes the comparison with a threshold being determination of whether to buck or bypass the buck).
Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odaohhara et al (USPGPN 20150311738), hereinafter Oda.
Independent Claim 1, Oda discloses an electrical energy storage system (Figs 1 & 2, using method of Figs. 3-5) comprising: a plurality of electrochemical energy storage units (cells, see ¶’s [35, 37] inside of battery unit 17/125), which are electrically connectable by means of first switches (see claim objection, switch 123 on path to booster 15/[circuit 113, 109, 111]) to first terminal poles of the electrical energy storage system for providing a first electrical voltage (boosted voltage); at least one second terminal pole for providing a second electrical voltage (split going to 135/19); one or more sensors for detecting a voltage variable representing an electrical voltage of one or more electrochemical energy storage units, a temperature variable representing a temperature of one or more electrochemical energy storage units, or both (151, see ¶’s [27, 29, 31]); a second switch (19/135), which is electrically connected to at least one of the electrochemical energy storage units, wherein, by means of the second switch, a pole the at least one electrochemical energy storage unit is electrically connectable to the second terminal pole for providing the second electrical voltage, which is substantially equal to or less than the first electrical voltage (135/19 is bypass, while other path involves boosting, so it would be smaller), depending on the detected voltage variable, temperature variable, both (see Figs. 3 & 4, esp. 3).
Dependent Claim 5, Oda discloses the switches are relays, semiconductor switches, or both (135 and 123 are shown to be FET switches).
Dependent Claim 6, Oda discloses the electrical voltage of each of the electrochemical energy storage units is in the range of 0.1 V ≤X ≤60 V (¶[35] describes 4.2-4.35V).
Dependent Claim 7, Oda discloses a method for operating an electrical energy storage system comprising the following steps (Figs. 3-7): detecting a voltage variable representing an electrical voltage of one or more electrochemical energy storage units, detecting a temperature variable representing a temperature of one or more electrochemical energy storage units, or detecting both a variable representing an electrical voltage of one or more electrochemical energy storage units and a temperature variable representing a temperature of one or more electrochemical energy storage units (151, see ¶’s [27, 29, 31]); comparing the detected voltage variable, the temperature variable, or both with predefined threshold values (219 of Fig. 3, V1/V2/V3 of Fig. 4); and driving the switches depending on the comparison (Figs. 3 and 4).
Dependent Claim 8, Oda discloses the driving comprises opening the first switches if the detected voltage variable exceeds a threshold value U1,max, the detected temperature variable exceeds a threshold value T1,max, the detected voltage variable undershoots a threshold value U1,min, or a combination of the same (undershooting of V3=U1,min, see Fig. 4, leads to first switch 135 being off).
Dependent Claim 9, Oda discloses the driving comprises opening the second switches if the detected voltage variable exceeds a threshold value U2,max, the detected temperature variable exceeds a threshold value T2,max, the detected voltage variable undershoots a threshold value U2,min, or a combination of the same, wherein U1,max<U2,max, T1,max<T2,max and U1,min>U2,min (higher than V2=U2,max, means switch 123 is off, compare Figs. 2 & 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara et al (USPGPN 20150311738), hereinafter Oda, in view of Inoue et al (USPGPN 20060006850).
Dependent Claim 2, Oda teaches at least one first DC/DC converter (15, buck/boost described, but buck only for charging)
Inoue teaches at least one first DC/DC converter, which is electrically connected to the second switch, wherein, by means of the second switch, the pole of the at least one electrochemical energy storage unit is electrically connectable to the DC/DC converter for providing the second electrical voltage at the second terminal pole, said second electrical voltage being lower than the first electrical voltage (here, DC/DC converter 31/32 |see ¶’s [80, 199, 200, 290], see esp. Fig. 10| can both buck and boost the voltage, where in the buck mode, path with switch 5 would be that of the first switch while path with switch 3S1 would be the second path, while switch 5 is off in the buck state ¶’s [198-236, esp. 204; see further ¶[123]). Inoue teaches doing so serves to improve the battery capacity efficiency, reliability, & stability (¶’s [235, 236])
It would have been obvious to a person having ordinary skill in the art to modify Oda with Inoue to provide improved battery capacity efficiency, reliability, and stability.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Inoue, further in view of Jeon et al (USPGPN 20160118830), as evidenced by Sakakibara (USPGPN 20130257062)
Dependent Claim 3, Oda is silent to at least one second DC/DC converter which is electrically connected to at least one third switch, wherein the third switch is electrically connected to a pole of the at least one electrochemical energy storage unit, is electrically connectable to the second switch, or both, wherein, by means of the third switch, the pole of the at least one electrochemical energy storage unit is electrically connectable to the second DC/DC converter for providing a third electrical voltage at a third terminal pole, said third electrical voltage being lower than the first electrical voltage.
Jeon teaches at least one second DC/DC converter which is electrically connected to at least one third switch, wherein the third switch is electrically connected to a pole of the at least one electrochemical energy storage unit, is electrically connectable to the second switch, or both, wherein, by means of the third switch, the pole of the at least one electrochemical energy storage unit is electrically connectable to the second DC/DC converter for providing a third electrical voltage at a third terminal pole, said third electrical voltage being lower than the first electrical voltage (420 and 430 of Fig 4, corresponding to 230/240 in Fig. 2 and 312-342/313-343 of Fig. 3, demonstrates two switches electrically connected to the pole, SW4 turning on the bottom converter 430 and SW2 turning on the 1st converter 420, see abstract, ¶’s [108-114]). Jeon teaches this two converter system is more accurate and effective, and reduces deterioration by performing efficient balancing (¶’s [05, 115]). Sakakibara provides evidence that the redundancy of Jeon’s circuit serves to improve the stability of the circuit, as when one is no longer operational, the other can be used (¶[53] in view of Figs. 1 & 3-6 which has a single converter, but redundant switches which can be used if another is in fault).
It would have been obvious to a person having ordinary skill in the art to modify Oda in view of Inoue with Jeon to provide improved accuracy, effectiveness, lifetime, and stability.
Dependent Claim 4, Oda teaches the DC/DC converter is a bidirectional DC/DC converter (as seen in Fig. 1, the converter has power output going in and out).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859